Citation Nr: 1609811	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to December 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the September 2010 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board in Washington, DC (Central Office Board hearing).  The Veteran was scheduled for a Central Office hearing before the undersigned Veterans Law Judge on February 4, 2016.  However, on the same day of the hearing, the Veteran requested that VA reschedule the Board hearing to the Houston RO because he has not lived in Colorado for some time.  See February 4, 2016 VA Form 27-0820.  The record reflects that the Central Office Board hearing notice was mailed to the Veteran's old (Colorado) address.  

Based on the Veteran's February 2016 statement, the Board finds that the Veteran is requesting a videoconference or travel Board hearing before a Veterans Law Judge at the Houston, Texas RO.  To ensure due process notice of a scheduled hearing, a personal (videoconference or travel Board) hearing at the Houston RO should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing using the Veteran's Corpus Christi, Texas address.  Because videoconference and travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a personal (video or travel Board) hearing before a Veterans Law Judge at the Houston, Texas RO based on the earliest availability.  38 U.S.C.A. § 7107 (West 2014).  A notice to the Veteran of the scheduling of the hearing should be mailed to the Veteran's Corpus Christi, Texas address, and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




